Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 9 and 16 are objected to because of the following informalities: In claims 1 and 9, lines 7-8, --- a --- should be inserted between “and” and “gas/power”;  In claim 16, lines 10-11, --- a --- should be inserted between “and” and “gas/power”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 9 and 16 recites the limitation “gas/power cable inlet connected to the manifold”. It is unclear if the application is claims a gas or power cable inlet or a gas and power cable inlet. 
Allowable Subject Matter
Claims 1-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: Stanzel (US 2010/0276399) being the closest are discloses a spool gun (110, Fig. 4) having a distal end configured to be positioned away from the user when the spool gun is in use and a proximal end configured to be positioned proximate the user when the spool gun is in use, the spool gun comprising: a body portion (Fig. 4) enclosing a wire feed subsystem (114, Fig. 4); a handle portion (handle portion has a trigger and positioned below the wire feed subsystem 114) having a first end connected proximal to the body portion and extending to the proximal end of the spool gun (110); a welding torch manifold (connection wherein gas cable (116) is connected proximal to the body portion (Fig. 4). Stanzel fails to teach or suggest a “gas/power cable inlet connected to the manifold and positioned between the handle portion and the welding torch manifold” as required of independent claim 1. Stanzel fails to teach or suggest “an armature connecting the spool housing to the body portion; a welding torch manifold proximal to the body portion; and gas/power cable inlet connected to the manifold” as required of independent claims 9 and 16. The rest of the claims depend upon claims 1, 9 or 16. There are no obvious reasons to modify the prior art to address the missing features with using impermissible hindsight reconstruction.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 6, 9-10, 12-13 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6, 8-9, 11, 13 and 16-17 of U.S. Patent No. 11,370,054. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the of the cited claims are essentially the same as the cited claims of the US patent.

Instant application 16/678,272
U.S. Patent No. 11,370,054
1. A spool gun having a distal end configured to be positioned away from the user when the spool gun is in use and a proximal end configured to be positioned proximate the user when the spool gun is in use, the spool gun comprising: 
a body portion enclosing a wire feed subsystem; 
a handle portion having a first end connected proximal to the body portion and extending to the proximal end of the spool gun; 
a welding torch manifold proximal to the body portion; 
and gas/power cable inlet connected to the manifold and positioned between the handle portion and the welding torch manifold.
1. A spool gun having a distal end configured to be positioned away from a user when the spool gun is in use by the user and a proximal end configured to be positioned proximate the user when the spool gun is in use by the user, the spool gun comprising: 
a body portion enclosing at least a portion of a wire feed subsystem; 
a handle portion having a first end connected proximal to the body portion, the handle portion extending from the first end to the proximal end of the spool gun; a connection manifold connected distal to the body portion; 
and a gas and power cable inlet in the connection manifold.
2. The spool gun of claim 1, wherein the wire feed subsystem includes a drive motor and a wire feed mechanism.
6. The spool gun of claim 1 further comprising a spool housing at a second end of the handle opposite the first end, the spool housing having an interior and a removable cover providing access to the interior.
2. The spool gun of claim 1, wherein the wire feed subsystem comprises a drive motor and a wire feed mechanism.
6. The spool gun of claim 1, further comprising a wire spool housing connected to the handle portion at the proximal end of the spool gun.


9. A spool gun having a distal end configured to be positioned away from the user when the spool gun is in use and a proximal end configured to be positioned proximate the user when the spool gun is in use, the spool gun comprising: a body portion enclosing a wire feed subsystem; a handle portion having a first end connected proximal to the body portion and extending to a wire spool housing at the proximal end of the spool gun; an armature connecting the spool housing to the body portion; a welding torch manifold proximal to the body portion; and gas/power cable inlet connected to the manifold.
10. The spool gun of claim 9, wherein the wire feed subsystem includes a drive motor and a wire feed mechanism.
12. The spool gun of claim 9, wherein the gas/power cable inlet is positioned between the handle portion and the welding torch manifold.
13. The spool gun of claim 9, wherein the wire feed subsystem is between the gas/power cable inlet and the handle portion.
8. A spool gun having a distal end configured to be positioned away from a user when the spool gun is in use by the user and a proximal end configured to be positioned proximate the user when the spool gun is in use by the user, the spool gun comprising: a body portion; a wire feed subsystem comprising a drive motor and a wire feed mechanism including a worm gear, the drive motor having an axial output shaft and the wire feed mechanism is connected at a 90 degree angle thereto; a handle portion having a first end connected proximal to the body portion, the handle portion extending from the first end to the proximal end of the spool gun; a connection manifold connected to the body portion; and a gas and power cable inlet in the connection manifold.
9. The spool gun of claim 8, wherein the body portion encloses at least a portion of a wire feed subsystem.
11. The spool gun of claim 8 further comprising a wire spool housing connected to the handle portion at the proximal end of the spool gun.

16. A spool gun having a distal end configured to be positioned away from the user when the spool gun is in use and a proximal end configured to be positioned proximate the user when the spool gun is in use, the spool gun comprising: a body portion enclosing a wire feed subsystem; a handle portion having a first end connected proximal to the body portion and extending to a wire spool housing at the proximal end of the spool gun; a wire feed trigger proximate the handle portion operably connected to the wire feed subsystem and the wire spool housing; an armature connecting the spool housing to the body portion; a welding torch manifold proximal to the body portion; and gas/power cable connected to the manifold, wherein when the spool gun is in use, the spool gun has a center of gravity located no more than three inches proximal to the wire feed trigger.

13. A spool gun having a distal end configured to be positioned away from a user when the spool gun is in use by the user and a proximal end configured to be positioned proximate the user when the spool gun is in use by the user, the spool gun comprising: a body portion; a wire feed subsystem; a handle portion having a first end connected proximal to the body portion, the handle portion extending from the first end to the proximal end of the spool gun; a connection manifold connected to and distal to the body portion; and a gas and power cable operably connected to the connection manifold distal to the handle portion.
16. The spool gun of claim 13 further comprising a wire spool housing connected to the handle portion at the proximal end of the spool gun.
17. The spool gun of claim 16 further comprising an armature extending from the wire spool housing to the gas and power cable.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F SIMS III whose telephone number is (571)270-7496. The examiner can normally be reached 9:00 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES F SIMS III/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761